UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 JANICE MOONEY,                         :
                                        :
                     Plaintiff,         :       18cv328(DLC)
                                        :
                -v-                     :     OPINION AND ORDER
                                        :
 THE CITY OF NEW YORK, PAUL VISCONTI, :
 Individually and in his Official       :
 Capacity and JAVIER LOJAN,             :
 Individually and in his Official       :
 Capacity,                              :
                                        :
                     Defendants.        :
                                        :
 -------------------------------------- X


APPEARANCES

For the plaintiff:
Jonathan A. Tand
Raiser & Kenniff, P.C.
300 Old Country Road, Suite 351
Mineola, New York 11501

For the defendants:
Zachary W. Carter
Evan M. Piercey
Corporation Counsel of the City of New York
100 Church Street, Room 2-184
New York, New York 10007


DENISE COTE, District Judge:

     Plaintiff Janice Mooney, an employee of the New York City

Department of Sanitation (“DSNY”), an agency of the City of New

York (the “City”), alleges that two of her supervisors,

defendants Paul Visconti and Javier Lojan, discriminated and


                                  1
retaliated against her in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000a et seq. (“Title VII”), the

New York State Human Rights Law, N.Y. Executive Law § 290 et

seq. (“NYSHRL”), the New York City Human Rights Law, N.Y.C.

Admin. Code § 8-101 et seq. (“NYCHRL”), and 42 U.S.C. § 1983

(“Section 1983”).    The defendants have moved for summary

judgment.   For the reasons that follow, the motion is granted.


                             Background

     The following facts are undisputed or taken in the light

most favorable to Mooney, the non-moving party, unless otherwise

noted.   Mooney began working for DSNY as a Sanitation Worker in

the year 2000.    Mooney was promoted through various positions

and ultimately to Deputy Borough Chief in December 2012.     As a

Deputy Chief, Mooney’s duties involved overseeing a number of

DSNY districts.    After her promotion to Deputy Borough Chief,

Mooney was initially assigned to the Bronx.

     In January 2014, Mooney was transferred to the Queens West

Borough, where her supervisor was Borough Chief Thomas Albano.

In April 2015, Albano made Mooney the Executive Officer (“XO”)

for Queens West.    The Queens West XO is the “right hand” of the

Queens West Borough Chief.    Becoming XO is not a promotion from

Deputy Borough Chief, and the XO position does not carry any

increased compensation.


                                  2
     In June 2015, Lojan became the Queens West Borough Chief

and thus Mooney’s new supervisor.      Mooney continued to serve as

Queens West XO until February 2016, at which point Lojan

replaced her with a male Deputy Borough Chief.

     In November 2016, Lojan told Mooney that she needed to

remove her belongings from a certain storage room on the DSNY

Queens West premises.   During Albano’s tenure as Queens West

Borough Chief, he had permitted Mooney to use this storage room,

which had a sink but no shower or bathroom.     The room contained

a locker, and Mooney had placed a futon in the room as well.

Separately, Mooney had access to a bathroom down the hall and to

a locker room at Queens West that had a shower and bathroom,

although it was primarily a locker room for female mechanics and

was located about half a block from and five floors below the

storage room.   Lojan told Mooney that the reason she needed to

vacate the storage room was that he needed it “for himself.”

Lojan also offered Mooney the use of a different storage room

that was one door down the hall from the original.     Mooney was

unsatisfied with the new room because the ceiling was falling

down, there was debris on the floor, and the overhead lights did

not work.   But she never asked Lojan or anyone else at the

Borough to address these issues.

     On February 13, 2017, the DSNY Chief of Bureau Operations

sent a Memorandum concerning staffing plans for a snowstorm that

                                   3
was anticipated the following day.    February 14 was Mooney’s

regularly scheduled day off (“RDO”).    Lojan did not ask Mooney

to work on February 14, and consequently she could not earn

overtime on that day.   Lojan was able to fulfill the staffing

requirements of the February 13 Memorandum with the three Deputy

Chiefs who were already scheduled to work on February 14, and

there was no administrative need for Mooney or any other Deputy

Chief to work on their RDO.   Lojan afforded Mooney opportunities

to work overtime on her RDO on other occasions both before and

after February 14, 2017.

     Later in February 2017, Mooney received a DS-997 letter of

warning for failing to accurately complete an Unusual Occurrence

Report concerning a vehicle with a missing tire.    On September

12, 2017, Mooney received another DS-997 (the “September 2017

DS-997”) for arriving late to a work shift.    On the September

2017 DS-997, Mooney agreed that she was not on time for the

shift but wrote that she “[found] this degree of reprimand

unwarranted.”   She added, “Again, I am not being treated in the

same manner as my male Co-Workers.”

     On September 18, 2017, Mooney emailed Lojan asking that she

be permitted to take three weeks of leave, spanning late October

and early November.   For approximately nine months, Mooney had

been aware that she was scheduled to provide night coverage



                                 4
during that third week. 1    Lojan responded that Mooney could take

the first two of the three weeks off but that he would need to

check about the third.      Lojan did not permit her to take the

third week of leave.   On September 26, a DSNY Operations

Supervisor emailed Lojan requesting night coverage for October

30 through November 4.      Lojan responded indicating that Mooney

would provide coverage for October 30 through November 3 and

that another Deputy Chief would provide coverage on November 4.

     In April 2018, the DSNY First Deputy Commissioner

reassigned twenty Deputy Chiefs to new locations.      Among the

twenty reassignments, Mooney and a male Deputy Chief were

reassigned from Queens West to Queens East.

     This suit was filed on January 12, 2018.     The defendants’

motion to dismiss was partially granted on September 12, 2018.

Mooney v. City of New York, No. 18CV328(DLC), 2018 WL 4356733,

at *10 (S.D.N.Y. Sept. 12, 2018).




1 DSNY required Deputy Borough Chiefs, like Mooney, to cover the
Night City Superintendent position (i.e., provide “night
coverage”) when the regularly assigned Assistant Chief was sick,
on vacation, or otherwise absent. Borough Chiefs, like Lojan,
were required to formulate a schedule indicating when the Deputy
Chiefs under their supervision would be available to provide
such night coverage. Lojan created such a schedule and emailed
it to the Queens West Deputy Chiefs, including Mooney, in
December 2016. This schedule, which Mooney was aware of,
indicated that she was slated to provide night coverage on,
among other dates, “10/29/17 – 11/4/17.”

                                    5
     The following claims remain in the case: (1) sex-

discrimination claims concerning Mooney’s removal as XO, under §

1983, the NYSHRL, and the NYCHRL; (2) sex-discrimination claims

concerning Mooney’s removal from the storage room, under Title

VII, § 1983, the NYSHRL, and the NYCHRL; (3) sex-discrimination

claims concerning Mooney’s denial of the opportunity to earn

overtime pay on February 14, 2017, under Title VII, § 1983, the

NYSHRL, and the NYCHRL; (4) retaliation claims concerning the

September 2017 DS-997, under Title VII, § 1983, the NYSHRL, and

the NYCHRL; (5) retaliation claims concerning the denial of

Mooney’s request for a third week off in the fall of 2017 and

the requirement that she work night relief that week, under

Title VII, § 1983, the NYSHRL, and the NYCHRL; and (6)

retaliation claims concerning Mooney’s transfer to Queens East,

under Title VII, the NYSHRL, and the NYCHRL.   Id. at *6-7, *9.

     Following discovery, on May 9, 2019, defendants moved for

summary judgment.   The motion became fully submitted on July 3,

2019.


                            Discussion

     A motion for summary judgment may not be granted unless all

of the submissions taken together “show[] that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”   Fed. R. Civ. P.


                                 6
56(a).   “A genuine issue of material fact exists if the evidence

is such that a reasonable jury could return a verdict for the

nonmoving party.”   Nick’s Garage, Inc. v. Progressive Cas. Ins.

Co., 875 F.3d 107, 113 (2d Cir. 2017) (citation omitted).

“Where, as here, the party opposing summary judgment bears the

burden of proof at trial, summary judgment should be granted if

the moving party can point to an absence of evidence to support

an essential element of the nonmoving party’s claim.”   Gemmink

v. Jay Peak Inc., 807 F.3d 46, 48 (2d Cir. 2015).   In making

this determination, the court “draws all inferences in favor of

the nonmoving party.”   Id.

     Once the moving party has cited evidence showing that the

non-movant’s claims or affirmative defenses cannot be sustained,

the party opposing summary judgment “must set forth specific

facts demonstrating that there is a genuine issue for trial.”

Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (citation

omitted).   “[C]onclusory statements, conjecture, and

inadmissible evidence are insufficient to defeat summary

judgment,” Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317

(2d Cir. 2011) (citation omitted), as is “mere speculation or

conjecture as to the true nature of the facts.”   Hicks v.

Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

     In the context of employment discrimination, “an extra

measure of caution is merited” in granting summary judgment

                                 7
because “direct evidence of discriminatory intent is rare and

such intent often must be inferred from circumstantial evidence

found in affidavits and depositions.”   Schiano v. Quality

Payroll Sys., Inc., 445 F.3d 597, 603 (2d Cir. 2006) (citation

omitted).   Nonetheless, “a plaintiff must provide more than

conclusory allegations to resist a motion for summary judgment.”

Holcomb v. Iona Coll., 521 F.3d 130, 137 (2d Cir. 2008).

I.   Federal and State Discrimination Claims

     Title VII makes it unlawful for an employer to

“discriminate against any individual with respect to his

compensation, terms, conditions, or privileges of employment,

because of such individual’s race, color, religion, sex, or

national origin.”   42 U.S.C. § 2000e-2(a)(1).   Title VII claims

are evaluated under the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).   Walsh v.

New York City Hous. Auth., 828 F.3d 70, 74-75 (2d Cir. 2016).

This same framework generally applies to § 1983 claims and

NYSHRL claims.   Id.; Littlejohn v. City of New York, 795 F.3d

297, 312 (2d Cir. 2015).   But see Naumovski v. Norris, ___ F.3d

___, No. 18-1556-CV, 2019 WL 3770193, at *6 (2d Cir. Aug. 12,

2019) (describing differences between Title VII and § 1983

claims).

     First, the “plaintiff must establish a prima facie case of

sex discrimination by demonstrating that (1) she was within the

                                 8
protected class; (2) she was qualified for the position; (3) she

was subject to an adverse employment action; and (4) the adverse

action occurred under circumstances giving rise to an inference

of discrimination.”   Walsh, 828 F.3d at 75 (citation omitted).

If the plaintiff does so, the “burden then shifts to the

employer to articulate a legitimate, nondiscriminatory reason

for its employment action.”   Garcia v. Hartford Police Dep’t,

706 F.3d 120, 127 (2d Cir. 2013) (citation omitted).

     In opposing a motion for summary judgment, when the

defendant has “offer[ed] a legitimate, nondiscriminatory reason

for the adverse employment action, the burden is on the

plaintiff to point to evidence that reasonably supports a

finding of prohibited discrimination; otherwise, the defendant

is entitled to summary judgment.”       Id.   The plaintiff “is not

required to show that the employer’s proffered reasons were

false or played no role in the employment decision, but only

that they were not the only reasons and that the prohibited

factor was at least one of the motivating factors.”        Id.

(citation omitted).

     At this third step of the McDonnell Douglass analysis, the

standard for a § 1983 claim diverges somewhat from the standard

for Title VII and NYSHRL claims:       A § 1983 plaintiff must

establish not merely that discrimination was a motivating

factor, but rather that discrimination was the but-for cause of

                                   9
the adverse employment action.   Naumovski, 2019 WL 3770193, at

*6-7; see also Matusick v. Erie Cty. Water Auth., 757 F.3d 31,

47 (2d Cir. 2014) (motivating-factor standard applies to

NYSHRL).

     For purposes of a discrimination claim, an adverse

employment action is “a materially adverse change in the terms

and conditions of employment.”   Shultz v. Congregation Shearith

Israel of City of New York, 867 F.3d 298, 304 (2d Cir. 2017)

(citation omitted).

     To be materially adverse a change in working
     conditions must be more disruptive than a mere
     inconvenience or an alteration of job
     responsibilities. A materially adverse change might
     be indicated by a termination of employment, a
     demotion evidenced by a decrease in wage or salary, a
     less distinguished title, a material loss of benefits,
     significantly diminished material responsibilities, or
     other indices unique to a particular situation.

Id.; see also Vega v. Hempstead Union Free Sch. Dist., 801 F.3d

72, 88 (2d Cir. 2015) (holding that allegation of a material

increase in responsibilities without additional compensation

adequately pleads an adverse employment action); Littlejohn, 795

F.3d at 312 n.10 (holding that exclusion from meetings is not an

adverse employment action, when such exclusion does not

significantly diminish an employee’s responsibilities); Brown v.

City of Syracuse, 673 F.3d 141, 151 (2d Cir. 2012) (holding that

suspension with pay is not, without more, an adverse employment

action, even when accompanied by loss of overtime

                                 10
opportunities); Terry v. Ashcroft, 336 F.3d 128, 144 (2d Cir.

2003) (“An internal transfer can be an adverse employment action

if accompanied by a negative change in the terms and conditions

of employment.” (citation omitted)); Treglia v. Town of Manlius,

313 F.3d 713, 720 (2d Cir. 2002) (noting that negative

employment evaluation letters may be adverse employment

actions).

     A.     Removal of Mooney From the XO Position

     Summary judgment is granted as to Mooney’s § 1983 and

NYSHRL claims concerning her removal from the XO position.

Defendants first contend that removal from the XO position was

not a materially adverse change in the conditions of employment

because the position was not a promotion or a prerequisite for

promotion, and carried no increased compensation.    But a

“demotion evidenced by . . . a less distinguished title” may be

an adverse employment action.    Vega, 801 F.3d at 85.   The Second

Circuit has made clear that “[a] lateral transfer that does not

result in a reduction in pay or benefits may be an adverse

employment action so long as the transfer alters the terms and

conditions of the plaintiff’s employment in a materially

negative way.”    Patrolmen’s Benevolent Ass’n. of City of New

York v. City of New York, 310 F.3d 43, 51 (2d Cir. 2002).

     “Executive Officer” is self-evidently a distinguished

title, which Mooney was deprived of.    Also, it is undisputed

                                 11
that the XO was the right hand of the Borough Chief.        Mooney

testified at her deposition that the XO is responsible for

preparing a daily report about the “number of trucks and

manpower [the borough] need[s] to function daily.”      Despite the

fact that Mooney did not characterize becoming XO as a

“promotion,” a reasonable jury could find that removal from this

position of responsibility had a materially negative impact on

Mooney’s career.

     Defendants also argue that Mooney has failed to raise a

genuine dispute about whether her sex was a motivating factor in

the decision to remove her as XO.     They are correct. 2   According

to Mooney, Lojan never explained why he replaced her as his XO.

He simply told her he was “the boss” and “[didn’t] need a

reason” to replace her. 3   Mooney also testified that she felt

Lojan wanted a male XO based on her observation that he had a

more collegial relationship with the male Deputy Chiefs.        It is

undisputed that Lojan replaced Mooney with a male Deputy Chief.




2 Mooney has also failed to offer evidence from which a jury
could conclude that the removal would not have occurred but for
Lojan’s discriminatory intent.
3 Lojan testified that he   told Mooney that the reason he removed
her from the position was   her work performance, specifically
that “[h]er work required   constant follow up, there were
mistakes that were made,”   and that she had an issue with
lateness.

                                 12
     Other than the fact that she was replaced by a male, Mooney

has not offered any evidence from which a jury could conclude

that Lojan’s decision was motivated by discriminatory intent.

It is not surprising that a Borough Chief would want to select

his or her own XO.   Indeed, in her deposition, Mooney testified

that Lojan said to her at the time of her removal, “[Y]ou

weren’t my first choice[;] I should have done it when I got

here.”   Mooney admits she does not actually know why Lojan chose

to replace her with a male colleague.   The only other evidence

that Mooney offers from which to infer discriminatory intent is

the observation that Lojan had more collegial relationships with

the male Deputy Chiefs.   Mooney did not explain what she meant,

however, by that or give examples of behavior or instances of

favoritism to support her conclusion.   She explained only that

“when he dealt with me it was more or less cut and dry.”    The

fact that Lojan selected another Deputy Chief who was a male to

serve as his XO is insufficient to support a finding that Lojan

intended to discriminate against Mooney because of her gender.

     Direct evidence of discriminatory intent is rarely

available, of course, and thus the Second Circuit has recognized

a “need for caution about granting summary judgment to an

employer in a discrimination case where the merits turn on a

dispute as to the employer’s intent.”   Zann Kwan v. Andalex Grp.

LLC, 737 F.3d 834, 843 (2d Cir. 2013) (citation omitted); see

                                13
also Schiano, 445 F.3d at 603.   Nonetheless, plaintiff has

failed to identify sufficient evidence for a jury to reasonably

conclude that her sex was a but-for cause of, or motivating

factor in, the decision to remove her as XO.    They would be left

to speculate about Lojan’s motives, and this they may not do.

See Harlen Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494, 499

(2d Cir. 2001) (“Although all inferences must be drawn in favor

of the nonmoving party, mere speculation and conjecture is

insufficient to preclude the granting of the motion.”).

     B.   Reassignment of Mooney’s Storage Room

     No reasonable jury could find that replacement of one

storage room with another was an adverse employment action.

While the new storage room did not have a sink, plaintiff admits

that there was a bathroom just down the hall.   Although Mooney

testified that there were issues with the new storage room, she

never asked Lojan, or anyone at Queens West, to address those

issues, further suggesting that the change in storage rooms was

immaterial.   Indeed, in her opposition to this motion plaintiff

makes no response to defendants’ argument that removal from the

storage room was not an adverse employment action.

     Also, no reasonable jury could conclude that Mooney’s sex

was a motivating factor in the decision to have her change

storage rooms.   Mooney asserts that Lojan told her that he

needed the room “for himself” and “set it up” with an air

                                 14
mattress and a couch. 4   This is not evidence that Mooney’s sex

played a role in Lojan’s decision.    There is no indication that

male Deputy Chiefs had access to superior storage rooms.

     C.     Denial of Overtime Opportunity on February 14, 2017

     Summary judgment is appropriate on plaintiff’s third

remaining claim for similar reasons.    First, not being asked to

work on one’s previously scheduled day off is not a materially

adverse change in the conditions of employment -- even when it

entails a lost opportunity to earn overtime compensation for

that day.   It is undisputed that February 14, 2017 was Mooney’s

regularly scheduled day off.    And it is undisputed that Lojan

afforded her opportunities to earn overtime on other RDOs before

and after February 14.    Adherence to a single day’s schedule

cannot be described as a material change in the conditions of

employment.

     Nor is there sufficient evidence to raise a genuine dispute

about whether Lojan’s stated reason for the decision was

pretextual.   It is undisputed that there were three other Deputy

Chiefs scheduled to work on February 14.

     The sole piece of evidence that Mooney offers to support a

finding of discriminatory motive is her testimony that, later in



4 Lojan asserts that he required Mooney to vacate the original
storage room because it was needed for Queens West Borough
storage.

                                 15
the week, she saw an email from Lojan to a male Deputy Chief

requesting that he work on his RDO on some other day than

February 14.    Accepting plaintiff’s assertion that a male Deputy

Chief was given the opportunity to work on his RDO, 5 Mooney has

not presented sufficient evidence to support a finding that she

was discriminated against.    As already described, Lojan gave

Mooney several opportunities to earn overtime on her RDOs both

before and after February 14.

II.   NYCHRL Discrimination Claims

      NYCHRL claims must be analyzed separately from claims under

the NYSHRL and Title VII.    Mihalik v. Credit Agricole Cheuvreux

N. Am., Inc., 715 F.3d 102, 109 (2d Cir. 2013).     The NYCHRL does

not require that a plaintiff prove an adverse employment action.

Id. at 114.    Rather, “the plaintiff need only show differential

treatment -- that she is treated ‘less well’ -- because of a

discriminatory intent.”   Id. at 110 (citation omitted).

“Indeed, the challenged conduct need not even be ‘tangible’

(like hiring or firing).”    Id. (citation omitted). 6




5 Defendants have submitted as an exhibit the timesheets of the
Queens West Deputy Chiefs for the week of February 12-18, 2017.
While the exhibit is somewhat unclear, it suggests that the male
Deputy Chief Mooney referred to also did not work on his RDO.
6 An affirmative defense is available to avoid liability for
conduct that “a reasonable victim of discrimination would
consider ‘petty slights and trivial inconveniences.’” Mihalik,
                                 16
     The NYCHRL, however, still contains a causation

requirement.   The plaintiff must prove that “she has been

treated less well than other employees because of her gender.”

Williams v. New York City Hous. Auth., 61 A.D.3d 62, 78 (N.Y.

App. Div. 2009).

     If the defendant has offered legitimate reasons for the

challenged conduct, then summary judgment on an NYCHRL claim “is

appropriate if no reasonable jury could conclude either that the

defendant’s reasons were pretextual, or that the defendant’s

stated reasons were not its sole basis for taking action, and

that its conduct was based at least in part on discrimination.”

Ya-Chen Chen v. City Univ. of New York, 805 F.3d 59, 76 (2d Cir.

2015) (citation omitted).   Thus, federal summary judgment

standards continue to apply to NYCHRL claims.   Mihalik, 715 F.3d

at 111.   Summary judgment may be granted on NYCHRL claims “if

there is no genuine dispute as to any material fact regarding

plaintiff’s claim.”   Id. at 112.

     Summary judgment is granted for defendants on Mooney’s

NYCHRL discrimination claims because there is insufficient

evidence for a reasonable jury to find that she was treated less

well because of her sex.    The reasons that there is insufficient




715 F.3d at 111 (citation omitted).   The defendants have not
raised any such defense here.

                                 17
evidence are the same as those discussed for Mooney’s federal

and state claims.   See Ya-Chen Chen, 805 F.3d at 76 & n.13

(noting that the causation inquiry under the NYCHRL “closely

mirrors the questions that courts must answer when resolving

summary judgment motions on Title VII claims”).    To summarize:

(1) Mooney offers no evidence other than her speculation about

the reasons that she was replaced by a male XO; (2) there is no

evidence that the switch in Mooney’s storage rooms was due to

her sex; and (3) there is no evidence that plaintiff was not

asked to work overtime on February 14, 2017 because of her sex.

III. Federal and State Retaliation Claims

     Title VII makes it unlawful for an employer “to

discriminate against any employee or applicant because that

individual opposed any practice made unlawful by Title VII or

made a charge, testified, assisted, or participated in a Title

VII investigation or proceeding.”    Hicks v. Baines, 593 F.3d

159, 164 (2d Cir. 2010) (citation omitted).    “This anti-

retaliation provision is intended to further the goals of the

anti-discrimination provision by preventing an employer from

interfering (through retaliation) with an employee’s efforts to

secure or advance enforcement of Title VII’s basic guarantees.”

Id. (citation omitted).

     The Supreme Court has explained that a broad interpretation

of Title VII’s retaliation provision furthers the overall

                                18
purpose of the statute:    “Title VII depends for its enforcement

upon the cooperation of employees who are willing to file

complaints and act as witnesses. . . .    Interpreting the

antiretaliation provision to provide broad protection from

retaliation helps ensure the cooperation upon which

accomplishment of the Act’s primary objective depends.”

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67

(2006).

     Courts in this Circuit analyze Title VII and NYSHRL

retaliation claims -- like discrimination claims -- under the

burden-shifting standard set out in McDonnell Douglas, 411 U.S.

at 802.    Summa v. Hofstra Univ., 708 F.3d 115, 125 (2d Cir.

2013).    Under McDonnell Douglas, “[t]o establish a prima facie

case of retaliation sufficient to withstand summary judgment,

[plaintiff] must adduce evidence showing that (1) she engaged in

protected activity, (2) the employer was aware of this activity,

(3) she was subjected to an adverse employment action, and (4) a

causal connection exists between the adverse action and her

protected activity.”    Bentley v. Autozoners, LLC, ___ F.3d ___,

No. 18-2441-CV, 2019 WL 3884248, at *8 (2d Cir. Aug. 19, 2019).

Once the plaintiff has made such a showing, “the burden shifts

to the defendant to articulate some legitimate,

nondiscriminatory reason for its action.”    Id.   “The plaintiff

then bears the ultimate burden to show that the employer’s

                                 19
proffered reason was merely a pretext for an unlawful motive.”

Id.    To show pretext, the plaintiff “must show that retaliation

was a ‘but-for’ cause of the adverse action, and not simply a

‘substantial’ or ‘motivating’ factor in the employer’s

decision.”    Zann Kwan, 737 F.3d at 845 (citation omitted).

       For a plaintiff to establish that she was engaged in

protected activity, the first element of a prima facie case of

retaliation, “the plaintiff need only have had a good faith,

reasonable belief that [s]he was opposing an employment practice

made unlawful by Title VII.”    Kessler v. Westchester Cty. Dep’t

of Soc. Servs., 461 F.3d 199, 210 (2d Cir. 2006) (citation

omitted).    Protected activity need not consist of a formal

complaint of discrimination; rather, “internal complaint to

company management” can constitute a protected activity under

Title VII.    Kotcher v. Rosa & Sullivan Appliance Ctr., Inc., 957

F.2d 59, 65 (2d Cir. 1992).

       An adverse employment action is the third element of a

prima facie retaliation case, and more broadly defined than it

is in the context of a discrimination case.    Shultz, 867 F.3d at

309.    To constitute an adverse employment action for purposes of

a retaliation claim, an “employer’s conduct must be harmful to

the point that it could well dissuade a reasonable worker from

making or supporting a charge of discrimination.”    Id. (citation

omitted).    “Actions that are ‘trivial harms’ -- i.e., those

                                 20
petty slights or minor annoyances that often take place at work

and that all employees experience -- are not materially

adverse.”   Id. (citation omitted).

     A plaintiff may demonstrate the fourth element of a prima

facie case, a causal connection between the protected activity

and the adverse employment action, “(1) indirectly, by showing

that the protected activity was followed closely by

discriminatory treatment, or through other circumstantial

evidence such as disparate treatment of fellow employees who

engaged in similar conduct; or (2) directly, through evidence of

retaliatory animus directed against the plaintiff by the

defendant.”   Hicks, 593 F.3d at 170 (citation omitted).

     Once the employer has articulated a legitimate, non-

retaliatory reason for the adverse employment action, however,

temporal proximity alone is insufficient to show pretext.

Bentley, 2019 WL 3884248, at *9 (affirming grant of summary

judgment and noting that “temporal proximity . . . cannot

demonstrate pretext”); see also Zann Kwan, 737 F.3d at 847

(holding that an employer’s “inconsistent explanations for

[plaintiff’s] termination and the very close temporal proximity

between her protected conduct and her termination are sufficient

to create a triable issue of fact”).

     None of plaintiff’s retaliation claims survive summary

judgment.   Plaintiff asserts that she engaged in three instances

                                21
of protected activity relevant here:   (1) In February 2017 she

wrote a comment on her 2016 evaluation, indicating that she was

not being treated the same as her male co-workers; (2) she wrote

a similar comment on the September 2017 DS-997; and (3) in

January 2018 she filed this lawsuit.   Plaintiff argues that she

suffered three instances of retaliation for these activities:

(1) Lojan issued her the September 2017 DS-997 for arriving late

to work; (2) Lojan denied her request to take a third week of

leave spanning October and November 2017; and (3) she was

transferred from Queens West to Queens East in April 2018.     For

all three alleged retaliatory actions, no reasonable jury could

conclude that a retaliatory motive was the but-for cause.    Also,

no reasonable jury could conclude that the denial of a third

week of leave constituted an adverse employment action.

     A.   Issuance of the September 2017 DS-997

     The only protected activity that Mooney alleges she engaged

in prior to the September 2017 DS-997 is the comment that she

wrote on the evaluation she received in February 2017.    The six-

month gap between the protected activity and alleged retaliation

is sufficiently long that a reasonable jury could not infer the

required causation.   See Natofsky v. City of New York, 921 F.3d

337, 353 (2d Cir. 2019) (holding that a gap of nearly a year

defeats an inference of causation); see also Mooney, 2018 WL

4356733, at *9.

                                22
     Plaintiff appears to argue that summary judgment should not

be granted because Lojan did not report the complaint she wrote

on the September 2017 DS-997 to the DSNY Equal Employment

Opportunity Office (“EEO”), as he was required to do.     Even if

Lojan handled Mooney’s complaint improperly, that does not

support an inference that his issuance of the September 2017 DS-

997 itself was discriminatory or that his motives for issuing

the letter of warning were pretextual. 7   After all, Mooney admits

that she did arrive late for work as described in the letter of

warning.

     B.     Denial of a Third Week of Leave

     No reasonable jury could find that denial of a third week

of leave to Mooney in November 2017 was an adverse employment

action.    It is undisputed that Mooney was made aware of the

night relief schedule months earlier, in either December 2016 or

January 2017.    Being asked to work when one is scheduled to work

would not dissuade a reasonable worker from engaging in

protected activity under Title VII.    That is especially true




7 Insofar as Mooney’s opposition suggests that Lojan’s failure to
investigate was a freestanding act of retaliation for the
comment that she wrote on the September 2017 DS-997, that
argument is meritless. See Fincher v. Depository Tr. & Clearing
Corp., 604 F.3d 712, 721 (2d Cir. 2010) (“[A]n employer’s
failure to investigate a complaint of discrimination cannot be
considered an adverse employment action taken in retaliation for
the filing of the same discrimination complaint.”).

                                 23
when the worker has been granted two weeks of leave prior to the

week of scheduled work.

     Also, Mooney has not raised a genuine dispute about whether

there was a causal connection between her comment on the

September 2017 DS-997 and the denial of this third week of leave

in October and November 2017.    It is undisputed that Lojan had a

legitimate, non-retaliatory reason for denying the week of

leave, i.e. that Mooney was previously scheduled to work night

relief.   Mooney argues that Lojan’s decision to adhere to the

schedule was motivated by discrimination but offers no evidence

to support this contention.   There is, for example, no evidence

that similarly situated male employees were granted leave

despite being scheduled to work night relief.   Although Mooney

testified that Lojan “could have assigned one of the guys” to

work the shift, there is no indication that his failure to do so

was improperly motivated.

     C.    Transfer to Queens East

     Mooney has also failed to raise a genuine dispute as to

causation for her transfer to Queens East.   It is true that she

filed this suit in January 2018, and it is undisputed that she

was transferred in April 2018.   But defendants have offered a

legitimate, non-retaliatory reason for the transfer, i.e. that

Mooney was reassigned as part of a routine, department-wide

order in which twenty Deputy Chiefs were reassigned.   As part of

                                 24
this transfer, a male Deputy Chief was also transferred from

Queens West to Queens East.   Plaintiff presents no evidence that

retaliatory motive played any role in her transfer. 8

IV.   NYCHRL Retaliation Claims

      The NYCHRL also makes it unlawful to retaliate against an

employee for protected activity.       “[T]o prevail on a retaliation

claim under the NYCHRL, the plaintiff must show that she took an

action opposing her employer’s discrimination, and that, as a

result, the employer engaged in conduct that was reasonably

likely to deter a person from engaging in such action.”

Mihalik, 715 F.3d at 112 (citation omitted).      Under the NYCHRL,

“‘opposing any practice’ can include situations where a person,

before the retaliatory conduct occurred, merely made clear her

disapproval of the defendant’s discrimination by communicating

to him, in substance, that she thought his treatment of the

victim was wrong.”   Id. (citation omitted).

      Claims under the NYCHRL must be analyzed “separately and

independently from any federal and state law claims, construing

the NYCHRL’s provisions broadly in favor of discrimination

plaintiffs, to the extent such a construction is reasonably

possible.”   Id. at 109 (citation omitted).     “[S]ummary judgment



8 Plaintiff appears to have abandoned this claim. She does not
discuss it in her opposition to the defendants’ motion for
summary judgment.

                                  25
is appropriate only if the plaintiff cannot show that

retaliation played any part in the employer's decision.”    Id. at

116.

       For the reasons discussed above, the defendants’ motion for

summary judgment should also be granted as to Mooney’s NYCHRL

retaliation claims.    Under the NYCHRL, plaintiffs must still

establish a causal connection between the adverse employment

action and the protected activity.    Mooney has failed to present

evidence sufficient to permit a rational factfinder to find such

a connection.    Also for the reasons discussed above, denial of a

third week of leave is not reasonably likely to deter an

employee from taking action opposing discrimination.


                             Conclusion

       The defendants’ May 9, 2019 motion for summary judgment is

granted.



       Dated:    New York, New York
                 September 13, 2019


                                ____________________________
                                         DENISE COTE
                                United States District Judge




                                 26
